[Cite as State v. Clifton, 2022-Ohio-3814.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 110984
                 v.                                 :

OMARI CLIFTON,                                      :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED AND REMANDED
                 RELEASED AND JOURNALIZED: October 27, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-647822-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Poula E. Hanna, Assistant Prosecuting
                 Attorney, for appellee.

                 Law Office of Timothy Farrell Sweeney and Timothy F.
                 Sweeney, for appellant.


EILEEN A. GALLAGHER, J.:

                 Defendant-appellant Omari Clifton appeals the denial of his motions to

withdraw his guilty plea under Crim.R. 32.1. For the reasons that follow, we affirm
the convictions and remand the matter with instructions for the trial court to correct

certain clerical errors in its journal entries.

I.   Factual Background and Procedural History

       A. The Indictment and Arraignment

              On February 20, 2020, a Cuyahoga County Grand Jury returned an

indictment charging Omari Clifton with 14 drug, gun and child-endangering crimes.

The grand jury alleged that Clifton (1) trafficked in and possessed heroin, fentanyl,

cocaine and 4-anilino-N-phenethylpiperidine (“4-ANPP”); (2) possessed various

criminal tools, including digital scales, cell phones, cars and guns; (3) possessed two

firearms while under a disability; (4) trafficked in, or illegally used, food stamps and

(5) endangered three minors.1 Each of the trafficking counts carried a one-year


       1 Count 1: Trafficking between 10 and 50 grams of heroin or a substance containing

heroin, in violation of R.C. 2925.03(A)(2). This is a felony of the first degree.
      Count 2: Possession of between 10 and 50 grams of heroin or a substance
containing heroin, in violation of R.C. 2925.11(A). This is a felony of the second degree.
       Count 3: Trafficking between 500 and 1,000 doses or between 50 and 100 grams
of fentanyl or a substance containing fentanyl, in violation of R.C. 2925.03(A)(2). This is
a felony of the first degree.
        Count 4: Possession of between 500 and 1,000 doses or between 50 and 100 grams
of a fentanyl-related compound or a substance containing a fentanyl-related compound
in violation of R.C. 2925.03(A)(2). This is a felony of the first degree.
     Count 5: Trafficking between the bulk amount and five times the bulk amount of
4-ANPP, in violation of R.C. 2925.03(A)(2). This is a felony of the second degree.
      Count 6: Possession of between the bulk amount and five times the bulk amount
of 4-ANPP, in violation of R.C. 2925.11(A). This is a felony of the third degree.
      Count 7: Trafficking between 20 and 27 grams of cocaine, having previously
pleaded guilty or been convicted of two or more drug-abuse offenses, in violation of R.C.
2925.03(A)(2). This is a felony of the first degree.
      Count 8: Possession of between 20 and 27 grams of cocaine, in violation of R.C.
2925.11(A). This is a felony of the second degree.
firearm specification and a specification that Clifton committed the offenses within

100 feet of or within view of a juvenile. Clifton also asked the court to order his

defense counsel to file a brief in support of the motion to suppress.

             The grand jury also indicted Clifton’s then-girlfriend with possessing

criminal tools, having weapons under disability, endangering children, permitting

drug abuse and trafficking in or illegal use of food stamps.

              The indictment sought the forfeiture of two firearms, $11,811 in U.S.

currency, digital scales, cell phones and two cars.

             The state outlined in its briefing in the trial court that these charges

stemmed from an investigation in which a police informant executed “controlled

buys” from Clifton in Cleveland, which revealed positive results for various

controlled substances. The state described that the police obtained a search warrant

from a judge on the Cuyahoga County Court of Common Pleas for Clifton’s home in

Garfield Heights, Ohio, and that Cleveland police requested the assistance of a

Garfield Heights police officer to execute the search warrant but no Garfield Heights

officer was able to attend the search “due to call volume.” The Cleveland police




       Count 9: Possession of criminal tools, in violation of R.C. 2923.24(A). This is a
felony of the fifth degree.
      Count 10: Having weapons while under disability, in violation of R.C.
2923.13(A)(3). This is a felony of the third degree.
      Count 11: Trafficking in or illegal use of food stamps, in violation of R.C.
2913.46(B). This is a felony of the fifth degree.
     Counts 12–14: Endangering children, in violation of R.C. 2919.22(A). This is a
misdemeanor of the first degree.
nevertheless executed the warrant, finding Clifton, his girlfriend and their three

children in the home along with drugs, loaded guns, scales, cell phones, food-stamp

cards and cash.

             Clifton was arraigned on the indictment on February 27, 2020, at

which time the court declared him indigent and appointed an attorney to represent

him. Clifton subsequently retained an attorney, who entered his appearance on

March 16, 2020.

      B. The Suppression and Speedy Trial Briefing

             On June 5, 2020, Clifton filed a pro se motion to suppress evidence,

arguing — among other things — that the Cleveland police did not have jurisdiction

to execute the search warrant at his home in Garfield Heights and that no officer

from either the Garfield Heights Police Department or the Cuyahoga County

Sheriff’s Department was present during the search.

             On July 15, 2020, Clifton filed a pro se motion “to proceed to trial as

soon as possible without any further delays.” In the motion, Clifton wrote that he

“will not accept any type of plea agreement whatsoever” and was “ready for trial.”

On the same day, Clifton filed a pro se motion “to disqualify counsel,” arguing that

his retained counsel had not filed a motion to suppress or a motion regarding

preindictment delay, which Clifton said he had expected.

             On September 28, 2020, Clifton filed a pro se motion to dismiss the

indictment for the reasons stated in his motion to suppress.
              On October 16, 2020, Clifton’s retained counsel filed a motion to

withdraw, citing differing opinions about case strategy, Clifton’s complaints about

counsel’s representation and Clifton’s numerous pro se motions.

              On November 13, 2020, Clifton filed a second pro se motion “to

proceed to trial without any further delay.” In the motion, Clifton reiterated that he

would not accept a plea agreement and wanted a suppression hearing and a trial.

He also complained of the pretrial delay in the case.

              The state did not file a written opposition to any of Clifton’s pro se

motions. On November 20, 2020, the trial court granted retained counsel’s motion

to withdraw and appointed new counsel to represent Clifton.            The case was

continued several times to allow new counsel to obtain and review discovery and to

prepare a motion to suppress.

              In February 2021, Clifton — through his appointed counsel — filed a

motion to suppress evidence. Clifton again argued that Cleveland police executed

the search warrant in this case outside of their territorial jurisdiction and without

the assistance of any officers with jurisdiction in Garfield Heights; he argued that

these facts require suppression of all evidence.

              On April 8, 2021, the state filed a brief in opposition to the

suppression motion.

      C. The Plea Negotiations

              On April 15, 2021, the parties came before the trial court for purposes

of arguing the suppression motion. At the start of the hearing, the prosecutor
informed the court that the state had offered Clifton a plea agreement. The state

said that if Clifton rejected the offer, the state would withdraw it after the

suppression hearing and would not offer Clifton any further plea agreements.

Defense counsel then requested to confer with Clifton about the matter.

               After what defense counsel characterized as “extensive conversation”

between himself and Clifton, defense counsel reported that the parties had reached

a resolution of the case. The state noted that it had exchanged full discovery with

the defense and “pre-tr[ied]” the case with defense counsel. The state then set forth

the terms of the parties’ plea agreement on the record. As the state described, Clifton

agreed to the following terms:

      The state would amend Count 1 to charge attempted trafficking in
      heroin, a felony of the third degree.

      The state would reduce the charged drug quantity in Count 3
      (trafficking in fentanyl), to make this a felony of the third degree with a
      presumption in favor of a prison sentence of between 9 and 36 months.

      The state would amend Count 7 to charge attempted trafficking in
      cocaine, a felony of the third degree.

      The state would remove the firearms and juvenile specifications from
      Counts 1, 3 and 7.2

      The state would move for a nolle prosequi on Counts 2, 4–6, 8 and 13–
      14.


      2 The state did not identify that it was also removing the firearms specification from

Count 3, but the context of the hearing makes clear that the state intended to do so. For
example, the state indicated that Count 3 after amendment would carry a presumption of
a prison sentence of 9 – 36 months. Moreover, the court did not ask Clifton for his plea
to the firearms specification, and neither the state nor defense counsel identified that as
a mistake. Moreover, the court’s journal entry indicates that the firearm specification as
to Count 3 was dismissed.
      In exchange for these amendments, Clifton would withdraw his motion
      to suppress and plead guilty to the amended Counts 1, 3 and 7. He
      would also plead guilty to Counts 9–12 of the indictment as charged.
      He would also agree to forfeit all of the items listed in the indictment’s
      forfeiture specifications.

               Defense counsel confirmed that it was his understanding that Clifton

would withdraw his formerly entered not guilty plea and enter a plea of guilty in

accordance with the terms of the agreement as described by the state. Counsel

further informed the court that he believed that “this plea is knowingly, intelligently,

and voluntarily made.”

               The trial court then commenced a plea colloquy.

      D. The Plea Colloquy

               In response to the trial court’s preliminary questions, Clifton

informed the court that he was a 38-year-old U.S. citizen who had obtained a

certificate for passing the General Educational Development (GED) test. He said he

could read and write. He denied being under the influence of any drugs, alcohol or

medication that would influence or adversely affect his ability to understand the

proceedings or to enter into a plea. He said he understood what was happening at

the hearing.

               Clifton said he was on a community-control sanction, probation,

postrelease control or parole as a result of another case. The court informed Clifton

that he may face additional penalties in that other case if he pleads guilty in this case,

including prison time that could run consecutively to any prison time he may receive

in this case. Clifton said that he understood.
               Clifton reported that no threat or promise had been made to him to

induce his plea other than what had been stated on the record during the hearing.

He said he was satisfied with his counsel.

               The court explained Clifton’s constitutional trial rights, the state’s

burden of proof at trial and the presumption of innocence that Clifton would be

afforded at a trial. The court explained that by entering a plea of guilty, Clifton would

be giving up those rights and admitting to his full guilt and to the truth of the

relevant facts. Clifton indicated that he understood what the court had explained.

               The trial court identified each count to which Clifton would be

pleading guilty — those being Counts 1 (as amended), 3 (as amended), 7 (as

amended), 9, 10, 11 and 12. The court explained the potential penalties for each

count to which Clifton would be pleading guilty. The court then explained the

potential penalties for the first-degree misdemeanor count of endangering children

(Count 12). The court further explained the potential term of postrelease control

and the potential consequences if Clifton failed to meet the terms and conditions of

that postrelease control.

               Both the state and Clifton’s counsel agreed that the trial court’s

colloquy had complied with Crim.R. 11.

               Clifton then entered — and the court accepted — guilty pleas to

Counts 1 (as amended), 3 (as amended), 7 (as amended), 9, 10, 11 and 12. Clifton

further pleaded guilty to the forfeiture specifications. The court dismissed the

remaining counts.
                 The trial court ordered a presentence-investigation report and set the

case for sentencing.

                 The trial court’s journal entry accurately sets forth the amendments

to the indictment and Clifton’s pleas at the hearing, except in two respects. First,

the journal entry indicates that the amended Count 3 remained a felony of the first

degree even after the amendment (when the hearing clearly indicates that the

amendment made Count 3 a felony of the third degree).

                 The court corrected this error through a nunc pro tunc entry on

August 24, 2021, noting that the “defendant plead [sic] to an amended Count 3,

reducing the amount from more than 5 grams but less than 10 grams, [a] felony of

the 3rd degree not a felony of the 1st degree[;] firearm and juvenile specifications

deleted also.”

                 Second, the journal entry issues a nolle prosequi (that the state did

not request) to Count 9 (to which Clifton had pleaded guilty). This error was never

corrected, and the state did not raise this error on appeal.

       E. The First Pro Se Motion to Withdraw the Guilty Plea

                 Soon after pleading guilty, Clifton’s codefendant — and the mother of

his children — tragically passed away.3




       3  Clifton’s appeal brief states that she passed away on April 27, 2021. But
documents in the appellate record from the Cuyahoga County Court of Common Pleas
Probation Department document that she passed away on April 23, 2021; this latter date
is consistent with Clifton’s statement to the trial court that he was under a lot of pressure
when he filed the motion on April 23 as a result of her death.
               On April 23, 2021, Clifton filed a pro se motion to withdraw his guilty

plea.   Clifton’s motion was based on his argument that the Cleveland police

improperly executed and returned the search warrant and lacked the authority to

arrest him.

                On May 20, 2021 — the date originally set for Clifton’s sentencing —

the parties came before the trial court for a hearing on Clifton’s motion to withdraw

the plea. Clifton’s appointed counsel stated that counsel did not draft the motion

and did not join in the motion.

                The court asked Clifton why he wanted to withdraw his plea. Clifton

said that he “was under a lot of pressure,” his children’s mother had just passed away

and he did not “want to go away for a long time away from my children.” He said

that he wanted to “keep fighting” because he felt like he had “[a] better chance of

fighting this case.”

                Under the trial court’s questioning, Clifton admitted that he had been

in pretrial detention “like almost 17 months” and that two lawyers had advised him

during that time about what his rights were and about the evidence in the case. The

court and Clifton had the following exchange:

        THE COURT: And prior to going forward with the plea, you knew the
        things that were in your motion, didn’t you? You knew, in other words,
        those factors you allege in your motion, you knew those factors, right?

        [CLIFTON]: Yeah, I knew those.

        THE COURT: All right. And I went through what the charges were and
        I went through the possible penalties, didn’t I?

        [CLIFTON]: Mm-hmm.
      THE COURT: And I told you the maximum possible prison times and
      all that stuff, right? I told you that?

      [CLIFTON]: Mm-hmm. Yeah.

      THE COURT: And [defense counsel] at the time of the plea also
      indicated that he had advised you as to your rights and what the
      possible pleas were and stuff like that?

      [CLIFTON]: Yeah.

               The state voiced its opposition to the motion, arguing that Clifton had

filed his motion to suppress prior to the plea hearing, Clifton was represented during

the change-of-plea hearing and the court had advised him of his Crim.R. 11 rights

prior to accepting the plea.

               Defense counsel reiterated that he had not drafted the motion to

withdraw the plea and stated that he had nothing to add to Clifton’s arguments.

               The trial court denied the motion, stating on the record that the court

had completed a Crim.R. 11 colloquy prior to accepting the plea, Clifton was

represented by “an excellent attorney” and Clifton knew about the arguments he

made in his motion at the time that he chose to plead guilty.

               Defense counsel indicated that he was prepared to move forward with

sentencing, and the trial court stated that the parties would proceed to sentencing.

At that point, Clifton stated that he felt hot, could not breathe and thought he was

going to lose consciousness. The court asked the deputies to take Clifton to

emergency medical personnel. The hearing was then adjourned, and the court reset

the sentencing hearing. The sentencing hearing was continued several times while

Clifton remained in “medical isolation” at the Cuyahoga County Corrections Center.
      F. The Second Pro Se Motion to Withdraw the Guilty Plea

               On June 15, 2021, while in medical isolation, Clifton filed a second

pro se motion to withdraw his guilty plea. In the motion, Clifton said that his

attorney “forced” him to plead guilty. He said his attorney told him that “[I] would

get 55 years” if he did not plead guilty, whereas he would “get 3 years” through a

plea. He said that when his attorney told him this, he felt that the attorney did not

“want to fight for him.” He said that this is why he pleaded guilty. He also reiterated

his belief that the Cleveland police illegally searched his house and did not have

authority to arrest him. He said he wanted a suppression hearing and a trial.

               The parties came before the trial court for a sentencing hearing on

June 30, 2021. The court opened the hearing by asking Clifton about the motion.

Clifton said the following about his motion:

      [CLIFTON]: Your Honor, basically I’m not guilty of the charges that I
      pled to and the only reason that I pled to them is because my attorney
      advised me to plead to them and he told me basically if I didn’t plead I
      was either going to get 55 years or — in that moment I felt like he ain’t
      willing to represent me. He ain’t willing to go with suppression.

               The trial court then recounted the story of a defendant who recently

professed his innocence before the court, only to have a jury view the evidence

differently and convict him at trial. The court recounted that the defendant in the

story could have accepted a plea resolution that would have given him a prison term

of between 10 and 15 years, but after trial, the court was required to sentence him to

imprisonment for life without the possibility of parole for 26 years. “That’s why you

have an attorney * * * to tell you the bad about your case as well as the good,” the
court said. The court explained that there are inherent dangers and risks with

proceeding to trial, including the risk that the jury will make a mistake. The court

continued, stating, “That’s why your attorney talks to you about this stuff; not that

he’s not fighting for you, it’s that he’s trying to get you to see some of the things that

he sees as obvious problems and booby traps.”

               The court recommended that Clifton “sit down and think about this

for a couple days.” Clifton responded, “I already made my decision. I’ve thought

about it. * * * I want to withdraw my plea and that’s what I would like to do.”

               The state objected to Clifton withdrawing his guilty plea.

               The court indicated that it would reset a hearing for the following

week. The court closed by saying the following:

      THE COURT: You really need to stop and think about this. It may be
      the worst decision you’ve ever made and you’ve made plenty of bad
      decisions in your life. We’ll set it up for sometime next week.

               The court reconvened on August 11, 2021. The court opened the

hearing by summarizing that Clifton had pleaded guilty to four third-degree felonies

(amended Count 1, amended Count 3, amended Count 7 and Count 10), two fifth-

degree felonies (Counts 9 and 11) and one first-degree misdemeanor (Count 12). The

court also summarized the potential penalties for each of those offenses.

               The trial court then noted that a pro se motion to withdraw these

guilty pleas remained pending. The court asked for defense counsel’s position on

the motion. Defense counsel stated that counsel did not file the motion and was not

prepared to argue the motion, but he said Clifton filed the motion “because he
thought that there were grounds and still thinks that there are grounds for him to

vacate his plea.”

               The trial court then asked Clifton for his position, and Clifton

reiterated that he was not guilty, wanted a trial date and wanted to suppress the

state’s evidence.

               The state — opposing the motion — argued first that Clifton’s pro se

motion “is nothing more than statements made by the defendant” because Clifton

was represented and “there is no hybrid representation.” The state also argued that

the motion was not made for a proper purpose but instead solely because Clifton

had changed his mind. The state contended that the plea was made knowingly,

intelligently and voluntarily and that the court conducted an adequate Crim.R. 11

colloquy.

               The trial court asked Clifton to respond to the state’s argument and

then engaged in the following colloquy:

      [CLIFTON]: Your Honor, I’m not guilty of these charges. I want to
      withdraw my plea because I was forced into that plea.

      THE COURT: Who forced you?

      [CLIFTON]: I mean, it was a situation to where I felt like if I would
      have went into suppression at that time, I felt that my attorney, you
      know, he didn’t want to represent me, he didn’t want to fight for me at
      the time.

               The court repeated two stories of defendants who “thought they knew

more than their attorneys” and who were sentenced to or facing significant prison

terms because they were found guilty at trial despite professing their innocence.
              The court stated that Clifton had been indicted on first-degree drug

felonies that would mandate incarceration and carried gun specifications. The court

noted that the plea agreement “does away with” all the gun specifications. The court

stated that Clifton was “offered a good deal here, a substantial reduction in the

charges” and that the court could understand how Clifton’s attorney could say that

after trial there would be a risk of being sentenced to 55 years in prison. The court

also reiterated that it had completed a thorough Crim.R. 11 colloquy and confirmed

that Clifton understood the potential penalties, was not being forced to plead and

was knowingly, intelligently and voluntarily choosing to plead guilty.

              Clifton responded that he was “under duress” and “wasn’t in my right

mind” during the change-of-plea colloquy.

              The trial court denied the motion to withdraw the plea, reasoning that

Clifton “had well-versed counsel” who appropriately advised Clifton about the

relevant potential penalties and the benefits of the plea. The court told Clifton,

“[T]here are benefits to the plea that are far beyond what you may think. And also

a jury may think differently of the evidence that you have to present.”

               The court then proceeded to sentencing.

      G. The Sentencing Hearing and Clifton’s Appeal

              The state and defense counsel made arguments in support of their

sentencing positions and Clifton addressed the court.

               The court then announced a sentence of 36 months of imprisonment

on each of the four third-degree felonies (Counts 1, 3, 7 and 10), 12 months of
imprisonment on each of the two fifth-degree felonies (Counts 9 and 11) and 180

days on the first-degree misdemeanor (Count 12). The court further sentenced

Clifton to a fine of $5,000 on each of Counts 1, 3 and 7, for a total fine of $15,000.

The court announced that Clifton would be subject to up to three years of postrelease

control and would receive jail-time credit in the amount of 581 days. The court

ordered the forfeiture of two cars, two guns, scales, drugs and “drug paraphernalia.”

The court further ordered that Clifton would pay costs and fees. The court ran all of

the prison sentences concurrently with each other.

              The court asked counsel for the parties if anyone had questions,

comments or changes that need to be made to the sentence. Counsel for the state

and Clifton said they did not.

               The court’s sentencing journal entry conforms to its oral

pronouncement of sentence, except in two respects.          First, the journal entry

identifies Count 3 as a first-degree felony, when the sentencing hearing clearly

indicates that Clifton pleaded guilty to and was convicted of a third-degree felony.

Second, the journal entry sets forth that the court entered a nolle prosequi on Count

9, to which Clifton had actually pleaded guilty and for which the court had orally

pronounced a sentence of 12 months in prison at the sentencing hearing.

               Clifton appealed his convictions and assigns the following sole

assignment of error for our review:

      The trial court abused its discretion by refusing to allow Clifton to
      withdraw his guilty plea prior to sentencing, and, in doing so, the trial
      court denied Clifton’s rights to due process under the Ohio and U.S.
      Constitutions. Ohio Const., Article I, Sections 10 and 16; U.S. Const.,
      14th Amend.

(Emphasis deleted.)

II. Law and Analysis

      A. The trial court did not abuse its discretion in denying Clifton’s
         motions to withdraw his guilty plea

               It is within the “sound discretion of the trial court” whether

circumstances exist that warrant withdrawal of a defendant’s guilty plea. State v.

Xie, 62 Ohio St.3d 521, 526, 584 N.E.2d 715 (1992). Accordingly, we review a trial

court’s denial of a motion to withdraw a guilty plea for an abuse of discretion. Id.;

see also State v. Johnson, 8th Dist. Cuyahoga No. 83350, 2004-Ohio-2012, ¶ 34. A

trial court abuses its discretion when it exercises its judgment in an unwarranted

way. Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463,

¶ 35. An abuse of discretion implies that the trial court’s attitude is unreasonable,

arbitrary or unconscionable. See, e.g., State v. Musleh, 8th Dist. Cuyahoga No.

105305, 2017-Ohio-8166, ¶ 36, citing Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).

               Clifton contends that the trial court abused its discretion by denying

his pro se motions to withdraw his guilty plea. Because the trial court did not need

to consider Clifton’s pro se motions in the first place, and further, because the trial

court did not abuse its discretion even considering the merits of the motions, we

disagree.
                Clifton sought to withdraw his guilty plea through pro se motions

while he was represented by counsel and without asking that his counsel be

dismissed or to proceed pro se; his counsel did not join in his motions. Under these

circumstances, the trial court could have summarily denied the motions. See, e.g.,

State v. Williams, 8th Dist. Cuyahoga No. 109972, 2021-Ohio-2032, ¶ 15 (“It is well

established that ‘[a] criminal defendant has the right to counsel or the right to act

pro se; however, a defendant does not have the right to both, simultaneously, or

“hybrid representation.”’”), quoting State v. Powell, 8th Dist. Cuyahoga No. 107006,

2019-Ohio-346, ¶ 16; see also State v. Mongo, 8th Dist. Cuyahoga No. 100926,

2015-Ohio-1139, ¶ 14 (when a criminal defendant is represented by counsel, “a trial

court may not entertain a defendant’s pro se motion”); State v. Hagar, 8th Dist.

Cuyahoga No. 108317, 2020-Ohio-910, ¶ 27, 29 (“[B]ecause Hagar was represented

by counsel, the court could not entertain his pro se motions to withdraw his guilty

plea.”).4 Because the trial court was permitted to summarily deny Clifton’s pro se

motions, we cannot say that the trial court’s denial of the motions on the merits was

an abuse of discretion. See State v. Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699,

172 N.E.3d 75 at ¶ 19 (“A court abuses its discretion when a legal rule entrusts a


      4  Clifton directs us to the concurring opinions of Ohio Supreme Court Justice
Fischer in State v. Parker and State v. Hackett, in which the Justice wrote that he would
find a constitutional right to hybrid representation in Article I, Section 10 of the Ohio
Constitution. State v. Parker, 166 Ohio St.3d 1484, 2022-Ohio-1285, 186 N.E.3d 811, ¶ 3
(Fischer, J., concurring); State v. Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699, 172
N.E.3d 75, ¶ 34 (Fischer, J., concurring). Clifton did not request to represent himself or
raise the issue of hybrid representation before the trial court, and therefore his argument
is not well-taken. See State v. Pollard, 8th Dist. Cuyahoga No. 110008, 2021-Ohio-2520,
¶ 10.
decision to a judge’s discretion and the judge’s exercise of that discretion is outside

of the legally permissible range of choices.”).

               Even if Clifton’s counsel had joined his motions, though, we would

affirm the trial court’s denial of them.

               In general, “a presentence motion to withdraw a guilty plea should be

freely and liberally granted.” Xie, 62 Ohio St.3d at 527, 584 N.E.2d 715. But even

before the trial court imposes a sentence, a defendant does not have an “absolute

right” to withdraw a plea. Id. at paragraph one of the syllabus. Before ruling on a

presentence motion to withdraw a plea, the trial court must conduct a hearing to

determine whether there is a reasonable and legitimate basis for withdrawal of the

plea. Id. At the hearing, the defendant is entitled to a “‘full and fair consideration”’

of their motion. State v. Hines, 8th Dist. Cuyahoga No. 108326, 2020-Ohio-663,

¶ 8, quoting State v. Peterseim, 68 Ohio App.2d 211, 428 N.E.2d 863 (8th

Dist.1980). A mere “change of heart” regarding a guilty plea is an insufficient

justification for the withdrawal of the guilty plea. See, e.g., Musleh, 8th Dist.

Cuyahoga No. 105305, 2017-Ohio-8166, at ¶ 35; State v. Shaw, 8th Dist. Cuyahoga

No. 102802, 2016-Ohio-923, ¶ 6.

               In Peterseim, this court held that a trial court does not abuse its

discretion in denying a presentence motion to withdraw a plea where the record

reflects: (1) the defendant is represented by highly competent counsel; (2) the

defendant was afforded a full hearing, pursuant to Crim.R. 11, before they entered

the plea; (3) the defendant was given a complete and impartial hearing on the
motion to withdraw the plea and (4) the trial court gave full and fair consideration

to the plea-withdrawal request. Peterseim at paragraph three of the syllabus; see

also State v. Moore, 8th Dist. Cuyahoga Nos. 108962, 108963 and 108964, 2020-

Ohio-3459, ¶ 57; State v. Armstrong, 8th Dist. Cuyahoga No. 103088, 2016-Ohio-

2627, ¶ 17; State v. McKissick, 8th Dist. Cuyahoga No. 105607, 2018-Ohio-282, ¶ 17.

               In subsequent cases, this court has identified a nonexhaustive list of

additional factors for trial courts to consider when deciding a presentence motion to

withdraw a plea. See, e.g., Moore at ¶ 56; State v. Walcot, 8th Dist. Cuyahoga No.

99477, 2013-Ohio-4041, ¶ 19. These factors include: (1) whether the motion was

made in a reasonable time; (2) whether the motion states specific reasons for

withdrawal; (3) whether the defendant understood the nature of the charges and the

possible penalties; (4) whether the defendant was perhaps not guilty or had a

complete defense and (5) whether the state would be prejudiced by the withdrawal

of the plea. See, e.g., Moore at ¶ 56; Hines at ¶ 10; State v. Heisa, 8th Dist. Cuyahoga

No. 101877, 2015-Ohio-2269, ¶ 19.

               Here, all of the Peterseim factors weigh against allowing withdrawal

of Clifton’s guilty plea. Several of the other factors weigh in Clifton’s favor, but after

a thorough review of the record and after considering Clifton’s appellate arguments,

we conclude that the trial court did not abuse its discretion in denying the motions.
                          1. Clifton was represented by competent trial
                          counsel

               Clifton argues that “there is nothing in the record to show that

Clifton’s counsel was performing as ‘highly competent counsel,’” and he further

argues that counsel’s failure to affirmatively advocate for Clifton’s motions to

withdraw the plea shows that counsel was not highly competent.

               The latter argument is not persuasive because this factor is concerned

with counsel’s performance prior to and contemporaneously with the change of plea.

See, e.g., Peterseim, 68 Ohio App.2d at 214, 428 N.E.2d 863 (addressing the

performance of the counsel who negotiated the plea for the defendant and upon

whose advice the defendant accepted the plea agreement); State v. Glenn, 8th Dist.

Cuyahoga Nos. 109769, 109796 and 109858, 2021-Ohio-1587, ¶ 16 (“Glenn was

represented by highly competent counsel during the plea hearing * * *.”) (Emphasis

added.); State v. Hyche, 8th Dist. Cuyahoga No. 110709, 2022-Ohio-1587, ¶ 26

(“[T]he trial court specifically made a finding that [the defendant’s] prior counsel

was ‘highly competent’ for purposes of his representation of [the defendant] for the

plea.”). (Emphasis added.) On appeal, Clifton points to no alleged deficiencies with

counsel’s performance either before or during the change-of-plea hearing, and we

do not view counsel’s subsequent decision not to join in Clifton’s pro se motions as

indicating a deficiency that would have affected the validity of Clifton’s guilty plea.

Thus, we are left to consider whether the record shows that Clifton’s counsel was

competent as it relates to Clifton’s decision to change his plea.
               While courts continue to cite the language from Peterseim’s syllabus

referring to “highly competent counsel,” it is well-settled that this factor weighs

against allowing withdrawal of a plea when the defendant was represented by

competent counsel. It is true that this court in Peterseim was swayed by (1) its own

observation of the “consistently exemplary quality of work produced by” counsel, (2)

the defendant’s admission that counsel were “competent and thorough,” (3) the

prosecutor’s acknowledgement that “counsel are two of the finest attorneys in the

city,” (4) the fact that counsel had obtained all the evidence that the state planned to

present at trial prior to negotiating the plea agreement and (5) the trial judge’s

observation that counsel gave the defendant “‘the finest legal service’ that he had

seen in many years.” Peterseim, at 214, fn. 3. But since Peterseim was decided,

courts have consistently weighed this factor against allowing withdrawal when trial

counsel was merely competent; in other words, courts do not require that there be

some exemplary mark of competence.5 See, e.g., State v. Marinchek, 9th Dist.

Medina No. 1258, 1983 Ohio App. LEXIS 14415, 4 (Oct. 26, 1983) (“[T]he plea of no

contest was entered with the aid of competent counsel who were working in the best

interests of [the defendant].”); State v. Alls, 11th Dist. Trumbull No. 3313, 1984 Ohio


      5  To be sure, where there are exemplary marks of competence akin to the facts in
Peterseim, the weight of this factor in the court’s analysis will reflect that exemplary
competence. See State v. Ortiz, 8th Dist. Cuyahoga No. 104689, 2017-Ohio-7400, ¶ 11
(trial court had known defense counsel for over 20 years and saw firsthand that counsel
always doggedly pursued discovery from the state); Hyche at ¶ 13 (trial court stated that
counsel had been an attorney since 1974 and was certified for aggravated murder cases as
well as for serving as lead counsel in capital cases); State v. Askew, 10th Dist. Franklin
No. 21AP-200, 2022-Ohio-1182, ¶ 23 (trial court noted that defendant had been acquitted
of attempted murder and other felonies at trial while represented by the same counsel).
App. LEXIS 11983, 3 (Dec. 21, 1984) (“[A]ppellant was represented by competent

counsel * * *.”); State v. Sage, 6th Dist. Erie No. E-84-43, 1985 Ohio App. LEXIS

5603, 4 (Feb. 1, 1985) (“[A]ppellant was represented by a competent attorney and

* * * extensive time was spent with appellant by * * * his counsel * * * prior to his

entering the pleas of guilty.”); State v. Friedlander, 8th Dist. Cuyahoga No. 48821,

1985 Ohio App. LEXIS 6270, 4 (Apr. 4, 1985) (trial court determined that counsel

represented the defendant “in a competent and professional manner”); State v. Furl,

2d Dist. Montgomery No. 8977, 1985 Ohio App. LEXIS 8773, 5 (Sept. 26, 1985);

State v. Parham, 11th Dist. Portage No. 2011-P-0017, 2012-Ohio-2833, ¶ 20

(attorney was “highly competent” because counsel conferred with the defendant at

least twice about the plea agreement, discussing the consequences and benefits of

the plea).

              Here, Clifton does not claim that his counsel was ineffective as it

relates to the guilty plea. While the record does not contain much detail about

counsel’s pre-plea representation of Clifton, what we have supports the conclusion

that counsel was competent. The trial court selected counsel for appointment in this

case. Counsel prepared and filed a motion to suppress. The state and Clifton’s

counsel reported that the state had exchanged full discovery and “pre-tried” the case

to the defense before Clifton decided to accept the plea agreement. Clifton’s counsel

characterized his consultation with Clifton about the proposed plea agreement as

“extensive.” Clifton admitted that his counsel advised him of his rights and about

the possible plea agreement and at the change-of-plea hearing Clifton said he was
satisfied with his counsel. Clifton ultimately received the sentence that he said his

counsel told him to expect. The trial court called counsel “excellent” and “well-

versed.” The state claims on appeal that Clifton’s counsel was “highly competent.”

               While Clifton says that he felt “pressured” by his lawyer’s advice about

the plea offer, feeling “pressured” to enter a plea is not a sufficient basis to withdraw

a plea in the absence of evidence of coercion. See, e.g., Shaw, 2016-Ohio-923, at

¶ 6–9.

               On this record, and in the absence of any claimed deficiencies in

counsel’s representation as it relates to Clifton’s decision to plead guilty, we find that

Clifton was represented by competent counsel. Therefore, this Peterseim factor

weighs against allowing Clifton to withdraw his guilty plea.

                        2. The trial court conducted a full hearing under
                           Crim.R. 11

               Clifton does not claim that there were any deficiencies in the trial

court’s Crim.R. 11 colloquy; indeed, Clifton concedes that this factor weighs against

allowing withdrawal. Clifton instead argues that we should not afford this factor

much weight because of the circumstances of the change-of-plea hearing. He argues

that he had been in pretrial detention for over a year prior to the hearing and that

his case was repeatedly delayed during the COVID-19 pandemic. He further argues

that, on the day of the hearing on his motion to suppress, he was “rushed” to

consider a plea proposal that would require him to withdraw his motion to suppress.
He says that, although he chose to accept the plea offer that day, he “immediately

realized his mistake” and promptly sought to withdraw his plea.

               This court has considered the amount of time a defendant had to

consider a plea offer in evaluating a denial of a motion to withdraw a plea. See State

v. Davner, 2017-Ohio-8862, 100 N.E.3d 1247, ¶ 51, 59 (8th Dist.). Here, though,

Clifton does not claim that his plea was less than knowing, intelligent and voluntary

or that he misunderstood anything about the nature of the charges or plea as a result

of being rushed. Courts routinely affirm denials of motions to withdraw, even when

a defendant reports feeling rushed, in the absence of other factors weighing in favor

of allowing withdrawal. See, e.g., State v. Philpot, 8th Dist. Cuyahoga No. 110828,

2022-Ohio-1499, ¶ 17, 24; State v. Terry, 9th Dist. Lorain No. 01CA007909, 2002

Ohio App. LEXIS 256, 2–3, 5–6 (Jan. 30, 2002).

               The record reflects that, after the defense received full discovery and

a “pre-trial” of the state’s case, Clifton and his counsel “extensive[ly]” discussed the

state’s plea offer. Clifton did not request more time to consider the offer, and he

expressed no hesitation during the change-of-plea hearing. To the contrary, he

reported being satisfied with counsel. Defense counsel informed the court that he

believed that “this plea is knowingly, intelligently, and voluntarily made,” and the

trial court concluded that this was so after its colloquy. The court explained Clifton’s

rights, the nature of the charges and the possible penalties to defense counsel’s and

the state’s satisfaction, and Clifton points to no error in the colloquy on appeal.
Under these circumstances, the fact that Clifton may have felt rushed is not a basis

to disregard the trial court’s thorough Crim.R. 11 hearing.

                       3. The trial court conducted an adequate hearing on
                          and fully and fairly considered the motions

               Clifton contends that the trial court did not conduct an adequate

hearing on his motions to withdraw the plea. He says that the three in-court

proceedings at which the motions were discussed were all supposed to be sentencing

hearings and he argues that he should have been provided notice that the court

would take up the motions at these hearings. He says that he was without counsel

to assist him with presenting evidence at the hearing and did not know the state’s

position on the motion because the state did not file an opposition brief. Finally, he

argues that the trial court “was more of an advocate for the State on this issue and

not an impartial finder of fact.”

               The scope of a hearing on a motion to withdraw a guilty plea is

“dependent upon the facial validity of the motion itself.” State v. Wittine, 8th Dist.

Cuyahoga No. 90747, 2008-Ohio-5745, ¶ 8; see also State v. Elliot, 8th Dist.

Cuyahoga No. 103472, 2016-Ohio-2637, ¶ 26.             “‘[B]old assertions without

evidentiary support * * * should not merit the type of scrutiny that substantiated

allegations would merit.”’ Wittine at ¶ 9, quoting State v. Hall, 8th Dist. Cuyahoga

No. 55289, 1989 Ohio App. LEXIS 1602, 2–3 (Apr. 27, 1989). ‘“The motion to

withdraw [the] plea must, at a minimum, make a prima facie showing of merit
before the trial court need devote considerable time to it.”’ Wittine at ¶ 9, quoting

Hall at 2.

              Clifton’s motions to withdraw his plea consist of little more than a

restatement of his arguments for suppression of evidence and a complaint that his

lawyer advised him to accept the state’s plea offer by comparing a substantial

possible prison sentence if Clifton were convicted at trial with the three-year

sentence counsel expected through a plea. Clifton did not claim to be innocent in

his first motion and, although he said he felt “pressured” by his attorney, he never

claimed that he did not understand the nature of the evidence, charges, potential

defenses, potential penalties or plea agreement.

               At the hearing on Clifton’s first motion to withdraw, the trial court

heard from Clifton about why he wanted to withdraw the plea. The trial court

further confirmed that Clifton had been represented in the case by two lawyers who

had advised Clifton about his rights and the evidence in the case, confirmed that

Clifton was aware of the suppression arguments that were in his motion to withdraw

at the time that he pleaded guilty, confirmed that the court had informed Clifton of

the potential maximum prison sentences on the charges to which he would be

pleading guilty and confirmed that defense counsel had advised Clifton about his

rights and about the plea offer at the time of the change-of-plea hearing.

              The trial court then denied the motion, stating on the record that the

court had completed the Crim.R. 11 colloquy prior to accepting the plea, Clifton was
represented by “an excellent attorney” and Clifton knew about the arguments he

made in his motion at the time that he chose to plead guilty.

               At the hearings on Clifton’s second motion to withdraw, the trial

court again offered Clifton the opportunity to explain why he wanted to withdraw

his plea. We view the trial court’s statements to Clifton at these hearings as a direct

response to Clifton’s new argument that his trial counsel pressured him into

accepting the plea by contrasting what counsel viewed as a possible or probable

posttrial sentence of 55 years with the three-year sentence counsel expected through

the plea. While individual judges may handle these circumstances differently, it is

clear that the trial court was explaining to Clifton why he felt that defense counsel’s

advice — as relayed by Clifton — was reasonable and was not a valid basis to

withdraw Clifton’s plea.

               Clifton complains about a lack of notice regarding when his motions

would be taken up and suggests that he would have offered some evidence in support

of his withdrawal request but he does not explain on appeal what evidence he was

precluded from offering.

               Before ruling on the motion, the court offered defense counsel the

opportunity to make arguments, if he wished, then it questioned and heard from

Clifton regarding the basis for his motion. After hearing argument from the state

opposing Clifton’s second motion, the court gave Clifton the opportunity to respond.

The court confirmed that Clifton had been informed of and had understood the

charges to which he would be pleading guilty, the potential penalties and his
constitutional rights. The trial court further confirmed that no threats or promises

had induced his plea and that Clifton had indicated that he was entering his plea

voluntarily and of his own free will. The court heard Clifton’s complaint about his

counsel’s advice and determined (1) that the advice was reasonable and (2) that it

was not reasonable for Clifton to believe that counsel would not competently defend

the case if Clifton chose not to plead guilty. Based on the record before us, we find

that the trial court afforded Clifton an adequate hearing and gave full and fair

consideration to Clifton’s motions.

               Having found that all the Peterseim factors weigh against allowing

withdrawal, we turn to the additional factors this court has identified as relevant to

the consideration of the motions.

                       4. Clifton’s motion was timely and specific

               The state concedes that Clifton made his motion within a reasonable

time. The motions also state specific reasons for the withdrawal, namely that Clifton

believed he had strong arguments for suppression of evidence but pleaded guilty

because he had come to believe that his attorney would not vigorously present those

arguments after the attorney told him that he “would get 55 years” if he did not plead

guilty, whereas he would “get 3 years” through a plea. At the hearing on the second

motion, Clifton also said he was actually not guilty of the charges to which he had

pleaded guilty. Therefore, these two factors weigh in Clifton’s favor.
                       5. Withdrawal would not prejudice the state

               The state does not claim that it would have been prejudiced if the

court allowed Clifton to withdraw his plea and we see no prejudice to the state either.

There is nothing in the record to suggest that any witness would be unavailable or

that the state’s case would be otherwise prejudiced, particularly in light of the

extremely short amount of time that passed between Clifton’s plea and his first

motion to withdraw it. See State v. Patterson, 2d Dist. Montgomery No. 26015,

2014-Ohio-4962, ¶ 9 (no prejudice to the state where no witness would become

unavailable and where the defendant asked to withdraw his plea less than one

month after entering the plea). This factor, too, weighs in Clifton’s favor.

                       6. Clifton understood the charges and possible
                          penalties

               Clifton has never claimed that he did not understand the nature of

the charges against him or the possible penalties and he does not make that claim

on appeal either. Indeed, Clifton acknowledged during the May 20, 2021 hearing

that the court had advised him about the charges and potential penalties and that

his counsel had advised him about his rights and the potential plea offer. The court

conducted a Crim.R. 11 colloquy that the state and Clifton’s counsel agreed was

complete, and during the colloquy Clifton reported that he was satisfied with his

counsel. Compare Hines, 8th Dist. Cuyahoga No. 108326, 2020-Ohio-663, at ¶ 13,

17–18 (defendant should have been allowed to withdraw his plea when he was

“blindsided” by events at the change-of-plea hearing, based in part on lack of
communications with and inconsistent advice from his counsel of record and

substitute counsel) and State v. Downs, 8th Dist. Cuyahoga No. 46428, 1983 Ohio

App. LEXIS 13899 (Oct. 13, 1983) (defendant was misled about the maximum

penalty he faced because his counsel mistakenly gave him incorrect advice). The

record here does not reflect that Clifton was confused or lacked understanding about

his plea. Indeed, Clifton received the exact sentence that Clifton said his counsel

told him to expect — three years in prison. This factor, therefore, weighs against

Clifton.

                       7. Clifton’s claim        that    he   is     not   guilty   was
                          insufficient

               Where a defendant enters a guilty plea without asserting innocence,

it is presumed that the defendant understands that they have admitted their guilt.

State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 19; State v.

Reeves, 8th Dist. Cuyahoga No. 100560, 2014-Ohio-3497, ¶ 12. Clifton entered his

guilty pleas without asserting innocence and, therefore, we presume that he

understood that he was admitting his guilt by pleading guilty. Moreover, the trial

court confirmed that Clifton understood that by pleading guilty, he would be

admitting to the relevant facts and his full guilt to the charges:

      THE COURT: * * * Do you understand that you are presumed innocent
      in this case and that by entering a plea of guilty to the amended
      indictment that you admit to the truth of those facts and your full guilt?

      [CLIFTON]: Yes.

               Clifton’s first explanation for moving to withdraw his plea was that

he “was under a lot of pressure,” his children’s mother had just passed away and he
did not “want to go away for a long time away from my children.” He said that he

wanted to “keep fighting” because he felt like he had “[a] better chance of fighting

this case.” He did not claim to be innocent of the charges.

                During the hearing on Clifton’s second motion to withdraw his plea,

Clifton claimed for the first time that he is not guilty of the charges against him.6

However, beyond the blanket conclusion that he is not guilty, Clifton offered no

evidence or defense to the trial court — and he offers none on appeal — supporting

his factual innocence. This court has consistently held that the

       defendant’s protestations of innocence are not sufficient, however
       frequently repeated, to warrant grounds for vacating a plea knowingly
       entered. By inference, all defendants who request a withdrawal of their
       guilty plea do so based upon some claim of innocence. A mere change
       of heart regarding a guilty plea and the possible sentence is insufficient
       justification for the withdrawal of a guilty plea.

(Citations omitted.) State v. Abdelhag, 8th Dist. Cuyahoga No. 71136, 1997 Ohio

App. LEXIS 3394, 10-11 (July 31, 1997); see also State v. Minifee, 8th Dist. Cuyahoga

No. 99202, 2013-Ohio-3146, ¶ 27 (when considering a request to withdraw a guilty

plea, the trial court “‘must determine whether the claim is anything more than the

defendant’s change of heart about the plea agreement’”), quoting State v. Kramer,

7th Dist. Mahoning No. 01-C.A.-107, 2002-Ohio-4176, ¶ 58.




       6 Clifton stresses in this
                              appeal that, prior to the change of plea, he filed several pro
se motions claiming that he would never accept a plea agreement, was ready for trial and
wanted a prompt trial. These requests were not actual statements of innocence.
Moreover, Clifton did ultimately decide to plead guilty.
              Clifton contends that his suppression argument was reasonable

grounds to withdraw the plea because “[h]e alerted the court to the existence of

strong legal and factual grounds for suppression of the seized evidence, which, if

suppression was granted, would have disabled the prosecution against him.” But,

as the trial court noted, Clifton knew the grounds for the motion prior to pleading

guilty. Courts have held that it is not an abuse of discretion to deny a presentence

motion to withdraw a guilty plea where the motion was based upon an alleged

complete defense of which the defendant had knowledge when he entered the plea.

See State v. Crawford, 2d Dist. Montgomery No. 27046, 2017-Ohio-308, ¶ 16; State

v. Spurgeon, 2d Dist. Greene No. 2014-CA-12, 2014-Ohio-4849, ¶ 20–21.

              Clifton’s motions to withdraw his plea seem to be predicated not on

any misunderstanding about the charges, potential penalties, plea proceedings or

his potential arguments for suppression, but rather on “buyer’s remorse” after the

tragic and unexpected death of his children’s mother.

              Clifton obviously felt — and still feels — that he had a meritorious

suppression argument; he repeatedly said he would not accept a plea agreement and

wanted to go to trial prior to hearing the state’s plea offer. But after “extensive”

discussions with competent counsel, Clifton chose to forgo that suppression

argument and to give up his right to a trial in favor of a plea agreement that

substantially limited his exposure for lengthy imprisonment and under which his

counsel expected that Clifton would receive a three-year prison sentence. Clifton
does not claim any misunderstanding about what he was getting or giving up in

pleading guilty.

                The collateral consequences of serving an imprisonment sentence

obviously changed for Clifton when his children’s mother passed away. At that

point, Clifton seems to have felt that the potential benefits of pursuing suppression

and a trial — including the possibility to return home to his children if his defense

were successful — outweighed the risks of rejecting the state’s plea offer and

exercising his right to a trial. But this post-hoc reconsideration of the benefits of the

plea is not a “reasonable and legitimate basis for the withdrawal of the plea.” Xie,

62 Ohio St.3d at 527, 584 N.E.2d 715.          The record supports the trial court’s

conclusion that Clifton failed to demonstrate any basis for withdrawing his plea

other than a change of heart. Accordingly, the trial court did not abuse its discretion

in denying Clifton’s motions to withdraw his guilty plea.

                We, therefore, overrule Clifton’s assignment of error. While we

affirm Clifton’s convictions, we determine that there are several clerical errors in the

trial court’s journal entries.

       B. We remand this matter for a corrected journal entry fixing
          clerical errors regarding Count 3 (as amended) and Count 9

               The record clearly shows that Clifton pleaded guilty to Count 9. The

trial court announced an oral sentence of 12 months in prison on Count 9 at the

sentencing hearing and ordered that the sentence be served concurrently with the

sentences on the other counts of conviction. Despite these proceedings, the trial
court’s journal entries regarding the change-of-plea hearing and the sentencing

hearing erroneously state that Count 9 was dismissed through a nolle prosequi.

               Further, the record clearly reflects that Clifton pleaded guilty to an

amended Count 3, which amendment eliminated the firearm and juvenile

specifications and lowered the drug amount such that Count 3 was a third-degree

felony after the amendment. The trial court’s journal entry regarding the change-

of-plea hearing erroneously stated that Clifton pleaded guilty to a first-degree felony.

The trial court corrected this error through a nunc pro tunc entry. But the trial

court’s sentencing journal entry also erroneously indicated that Clifton pleaded

guilty to and was sentenced on Count 3 as a first-degree felony, and this error was

never corrected.

               We take notice of these clerical errors in the change-of-plea and

sentencing journal entries and remand this matter for the trial court to issue a

corrected journal entry. See, e.g., State v. Ketchum, 8th Dist. Cuyahoga No. 109490,

2021-Ohio-1583, ¶ 34 (remanding for correction of a clerical error that erroneously

stated that the court had issued a Crim.R. 29 judgment of acquittal, when actually

the trial court had dismissed the count without prejudice on motion of the state);

State v. Harper, 8th Dist. Cuyahoga No. 111193, 2022-Ohio-3329, ¶ 14 (remanding

for correction of a clerical error regarding jail-time credit in a journal entry); State

v. Pugh, 8th Dist. Cuyahoga No. 111099, 2022-Ohio-3038, ¶ 10 (remanding for

correction of a clerical error that erroneously stated that the court had sentenced a

defendant for “aggravated burglary,” when the record clearly showed that the
defendant had pleaded guilty to and been sentenced on an amended count of

burglary).

III. Conclusion

                  Having overruled Clifton’s sole assignment of error for the reasons

stated above, we affirm his convictions.

                  Having noted clerical errors in the trial court’s change-of-plea and

sentencing journal entries, we remand this matter for the trial court to enter a

corrected journal entry that correctly identifies that (1) Count 9 was not dismissed

through a nolle prosequi, (2) Clifton pleaded guilty to Count 9, (3) the trial court

sentenced Clifton to 12 months in prison on Count 9 to be served concurrently with

the other sentences the court announced and (4) the amended Count 3 to which

Clifton pleaded guilty and for which the trial court imposed sentence was a third-

degree felony, not a first-degree felony.

         It is ordered that the appellee recover from the appellant the costs herein

taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________
EILEEN A. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, A.J., CONCURS IN JUDGMENT ONLY


SEAN C. GALLAGHER, A.J., CONCURRING IN JUDGMENT ONLY:

                I respectfully concur in judgment only. Although Clifton mentioned

one of the clerical errors in his recitation of the procedural history of this case, he

has not asked for any relief therefrom.        A trial court maintains continuing

jurisdiction to correct clerical mistakes, and therefore, in my opinion, any error

correction should begin with the parties filing a motion to correct the sentencing

entry with the trial court in this case solely because neither party has sought the

relief, claimed any prejudice from the mistakes or otherwise asked for the error to

be corrected in the direct appeal. See, e.g., State v. Pugh, 8th Dist. Cuyahoga No.

111099, 2022-Ohio-3038, ¶ 27, or State v. Kauffman, 2021-Ohio-1584, 170 N.E.3d

952, ¶ 20 (8th Dist.).

                I acknowledge that my approach appears nonsensical given the

clerical nature of the errors discussed by the majority, but if the parties are not

requesting the relief after acknowledging the existence of error, then at this point it

is incumbent on them to seek redress through the trial court.            See State v.

Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 19, quoting
State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, ¶ 78

(O’Donnell, J., concurring in part and dissenting in part).